DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
The claim limitation “suture capture portion”, “first suture capture portion”, and “second capture portion” invokes 112(f) because the term “portion” is a generic placeholder limited by the functional language “suture capture”, interpreted as a portion for suture capture, and is not further modified by any structural language. For the purpose of prior art examination, the limitation will be interpreted to be a tied suture loop (see [0019] of the applicant’s specification).  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schankereli (US 20100210899 A1), herein referenced to as “Schankereli”.
	In regards to claim 1, Schankereli discloses: A minimally invasive method for suturing papillary muscles (see Figs. 6 and 8-10), comprising: drawing a suture (see Fig. 8, [0062], a needle is pierced through the anterior papillary muscle, which is this case is the first papillary muscle, with a tether or in other words a suture is drawn through) through a first papillary muscle using a needle; drawing the suture through a second papillary muscle (see Fig. 9, [0062], needle, in this case a spring-loaded fine cannula which is within the first needle, is drawn through the posterior papillary muscle which is the second papillary muscle); and tightening the suture to move at least one of the first papillary muscle and the second papillary muscle towards the other of the first papillary muscle and the second papillary muscle (see Fig. 10, [0062], the tether or suture is then tightened to draw together the papillary muscles and lock their distance at a specific length).
	In regards to claim 2, Schankereli discloses: the method of claim 1, see 102 rejection above, wherein drawing the suture through a second papillary muscle comprises drawing the suture through the second papillary muscle using a needle (see [0062], the needle is advance to the posterior papillary muscle, which is the second papillary muscle, and then an anchor is pushed though). 
	In regards to claim 3, Schankereli discloses: the method of claim 1, see 102 rejection above, wherein drawing the suture through a second papillary muscle comprises drawing the suture through the second papillary muscle using a second needle (see [0062], the spring-loaded fine cannula which is a needle within the first needle, is the second needle used to drawn through the posterior papillary muscle, which is the second papillary muscle).
	In regards to claim 4, Schankereli discloses: the method of claim 1, see 102 rejection above, wherein the method is performed transapically or transseptally (see Fig. 6, the method is performed by entering through the septum).
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (US 20150359531 A1), herein referenced to as “Sauer”.
	In regards to claim 15, Sauer discloses: A suturing device 48 (see Figs. 1-12, [0023]) that can be inserted minimally invasively into the left ventricle of the heart for suturing of papillary muscles (see Figs. 1-12), comprising: a body 54 (see Figs. 1-12, [0023]); and a needle 90A (see Figs. 1-12, [0031]) configured to extend out of the body 54 and through a first side of a papillary muscle 108 (see Figs. 6A-6C, [0031]) to engage a suture capture portion 100 (see Figs. 1-12, [0033], where the suture has a portion/tied loop in the ferrule to be held) of a suture 102 (see Figs. 1-12, [0033]) positioned on a second side of the papillary muscle 108 (see Figs. 6A-6C, 100 is on the second distal side of 108).
	In regards to claim 16, Sauer discloses: the suturing device of claim 15, see 102 rejection above, comprising an arm 74 (see Figs. 6A-6C, [0025]) configured to align the suture capture portion 100 of the suture 102 with the second side of the papillary muscle 108.
	In regards to claim 17, Sauer discloses: the suturing device of claim 15, see 102 rejection above, wherein the body 54 comprises a bendable catheter 62 (see Figs. 1-12, 62 is bend therefore bendable, and is tube-like with a lumen, therefore a catheter) having a first opening 96A (see Figs. 1-12, [0027]) configured to hold the suture capture portion 100 of the suture 102 and a second opening 92A (see Figs. 1-12, [0027]), wherein the needle 90A is configured to extend from the second opening 92A to engage the suture capture portion 100 of the suture 102 (see Figs. 6A-6C, 90A emerges from 92A to engage 100).
	In regards to claim 18, Sauer discloses: the suturing device of claim 17, see 102 rejection above, wherein a distal end 112 (see Figs. 6A-6C, [0025]) of the bendable catheter 62 is configured to bend relative to a proximal portion of the catheter (74 the distal end is bent towards the proximal portion of the shaft 62).
62 is configured to wrap around the papillary muscle (74 bends around 108, see Figs. 6A-6C)), wherein the distal end 112 of the bendable catheter 62 is configured to engage the proximal portion of the catheter when the bendable catheter is wrapped around the papillary muscle (the distal end engages the proximal portion of the catheter, where 92A is when 90A passes though the papillary muscle 108 and into 96A).
	In regards to claim 20, Sauer discloses: A suturing device 48 (see Figs. 1-12, [0023])  that can be inserted minimally invasively into the left ventricle of the heart for suturing of papillary muscles see Figs. 1-12), comprising: a first needle holder 92A (see Figs. 6A-6C, [0027]) configured to receive a needle 90A (see Figs. 6A-6C, [0026]) attached to a suture 102 (see Figs. 6A-6C, [0030]);18WO 2019/051379PCT/US2018/050210 a second needle holder 96A (see Figs. 6A-6C, [0027]) configured to receive the needle 90A attached to the suture 102, wherein the first needle holder 90A and second needle holder 96A are movable between a first configuration and a second configuration ; and a driver 56 (see Figs. 1-12, [0023]) configured to drive the needle 90A from the first needle holder 90A to the second needle holder 96A in the first configuration (see Fig. 6B) and from the second needle holder 96A to the first needle holder 90A in the second configuration (see Fig. 6C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schankereli in view of Nobles et al (US 20130238001 A1), herein referenced to as “Nobles 2013”.
In regards to claim 5, Schankereli discloses: the method of claim 1, see 102 rejection above. Schankereli does not explicitly disclose: aligning a suture capture portion of the suture with a first side of the first papillary muscle; extending the needle through a second side of the first papillary muscle into engagement with the suture capture portion; and retracting the needle through the first papillary muscle to draw the suture capture portion through the first papillary muscle. 
However, Nobles 2013 in a similar field of invention teaches a method of suturing cardiac tissue (see Figs. 1-10K) with a needle 161 (see Fig. 10C) and a suture 52A (see Figs. 10C). Nobles further teaches aligning a suture capture portion suture contained in 33A (see Fig. 10C, [0131], within a suture loop is contained) of the suture 52A with a first side of the first section of cardiac tissue 7 (see Fig. 10B, 31A is aligned on one side of 7); extending the needle 161 through a second side of the first section of cardiac tissue (161 extends through the other side of 7 to engage the suture contained in 33A), into engagement with the suture capture portion suture contained in 33A; and retracting the needle through the first section of cardiac tissue (see Fig. 10D, the needle is retracted back through 7). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schankereli to incorporate the teachings of Nobles and have a method for suturing papillary muscles further include: aligning a suture capture portion of the suture with a first side of the tissue extending the needle through a second side of the tissue, into engagement (see [0153]-[0154]). 
The combination of Schankereli and Nobles 2013 teaches: the method applied to the papillary muscle (as disclosed in Schankereli) with a needle (as disclose in Schankereli). 
In regards to claim 6, the combination of Schankereli and Nobles 2013 teaches: the method of claim 6, see 103 rejection above. Nobles 2013 further teaches: further comprising positioning an arm 31A (see Fig. 10B, [0131]) of a suturing device 100 (see Fig. 10B, [0126]) adjacent to the first side of the first papillary muscle 7, the arm 31A releasably holding the suture capture portion the suture contained in 33A (see Fig. 10D, the suture loop around the tissue, modified earlier to be the first papillary muscle from Schankereli).
In regards to claim 7, the combination of Schankereli and Nobles 2013 teaches: the method of claim 6, see 103 rejection above. Nobles 2013 further teaches: wherein extending the needle 161 through the second side of the first papillary muscle comprises advancing the needle 161 from the suturing device 100 (see Fig. 10A-10C, 161 is advanced to extend through the tissue 7).
In regards to claim 12, the combination of Schankereli and Nobles 2013 teaches: the method of claim 5, see 103 rejection above. Nobles 2013 further teaches: wherein the suture capture portion the suture contained in 33A is a first suture capture portion the suture contained in 33A. Schankereli further discloses: extending the needle (see [0062]) through a second side of the second papillary muscle (see [0062], through the posterior papillary muscle, which is the second papillary muscle).
Schankereli does not explicitly disclose: aligning a second suture capture portion of the suture with a first side of the second papillary muscle, extending the needle into engagement with the second 
However, Nobles 2013 further teaches: aligning a second suture capture portion the suture contained in 33B (see Fig. 10E-10G, [0136]) of the suture 52B (see Fig. 10E-10G, [0135]) with a first side of the second tissue 6 (see Fig. 10E, alignment on one side of the tissue); extending a needle 165 through a second side of the second portion of cardiac tissue 6 into engagement with the second suture capture portion the suture contained in 33B; and retracting the needle 165 through the second portion of cardiac tissue 6 to draw the second suture capture portion the suture contained in 33B through the second portion of cardiac tissue 6 (see Fig. 10G, the needle is drawn back through and the suture is carried through).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schankereli and Nobles 2013 to further incorporate the teachings of Nobles 2013 and to have the method further comprising: aligning a second suture capture portion of the suture with a first side of the second portion of cardiac tissue; extending the needle through a second side of the second portion of cardiac tissue into engagement with the second suture capture portion; and retracting the needle through the second portion of cardiac tissue to draw the second suture capture portion through the second portion of cardiac tissue. Motivation for such can be found in Nobles 2013 as this would allow two separate portions of tissue to be drawn closer together, see Fig. 10I. 
The combination of Schankereli and Nobles 2013 teaches: the method applied to the second papillary muscle (as disclosed in Schankereli, as the posterior papillary muscle).
In regards to claim 13, the combination of Schankereli and Nobles 2013 teaches: the method of claim 5, see 103 rejection above. Nobles 2013 further teaches: wherein the suture capture portion the suture contained in 33A is a first suture capture portion the suture contained in 33A, wherein the 161 is a first needle 161. Schankereli does not explicitly disclose: the method further comprising: aligning a second suture capture portion of the suture with a first side of the second papillary muscle; extending a second needle through a second side of the second papillary muscle into engagement with the second suture capture portion; and retracting the second needle through the second papillary muscle to draw the second suture capture portion through the second papillary muscle.  
However, Nobles 2013 further teaches: aligning a second suture capture portion the suture contained in 33B (see Fig. 10E-10G, [0136]) of the suture 52B (see Fig. 10E-10G, [0135]) with a first side of the second tissue 6 (see Fig. 10E, alignment on one side of the tissue); extending a second needle 165 (see Fig. 10F, [0140], see the second needle extending through the side opposite of the second capture portion) through a second side of the second portion of cardiac tissue 6 into engagement with the second suture capture portion the suture contained in 33B; and retracting the second needle 165 through the second portion of cardiac tissue 6 to draw the second suture capture portion the suture contained in 33B through the second portion of cardiac tissue 6 (see Fig. 10G, the needle is drawn back through and the suture is carried through).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schankereli and Nobles 2013 to further incorporate the teachings of Nobles 2013 and to have the method further comprising: aligning a second suture capture portion of the suture with a first side of the second portion of cardiac tissue; extending a second needle through a second side of the second portion of cardiac tissue into engagement with the second suture capture portion; and retracting the second needle through the second portion of cardiac tissue to draw the second suture capture portion through the second portion of cardiac tissue. Motivation for such can be found in Nobles 2013 as this would allow two separate portions of tissue to be drawn closer together, see Fig. 10I. 
(as disclosed in Schankereli, as the posterior papillary muscle).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schankereli in view of Nobles et al (US 20140163585 A1), herein referenced to as “Nobles 2014”.
In regards to claim 14, Schankereli discloses: the method of claim 1, see 102 rejection above. Schankereli further discloses: driving a needle on a first side of a first papillary muscle to a second side of the first papillary muscle while the suture is attached to the needle (see Fig. 8, [0062], a needle is pierced through the anterior papillary muscle, which is this case is the first papillary muscle, with a tether or in other words a suture is drawn through, and thus from a first side of the first papillary muscle through to a second side of the same muscle); positioning the needle on a first side of the second papillary muscle (see Fig. 9, the needle must then be moved into a position on a first side of the second papillary muscle for the next step to occur) and driving the needle from the first side of the second papillary muscle to the second side of the second papillary muscle while the suture is attached to the needle (see Fig. 9, [0062], needle, in this case a spring-loaded fine cannula which is within the first needle, is drawn through the posterior papillary muscle which is the second papillary muscle, with the tether or suture still attached).
 Schankereli does not explicitly disclose: driving the needle from a first needle holder to a second needle holder and positioning the first and second needle holders on a first and second side of a tissue. 
However, Nobles 2014 in a similar field of invention teaches a method of suturing tissue (see Figs. 5A-5C) with a needle 90 (see Figs. 5A-5C), a suture 100 (see Figs. 5A-5C) attached to the needle, and tissue 130 (see Figs. 5A-5C).  Nobles further teaches: driving the needle 90 from a first needle holder 24 (see Figs. 5A-5C, [0053]) on a first side of the tissue 130 to a second needle holder 34 (see Figs. 5A-5C, [0053]) positioned on a second side of the tissue 130.
(see [0008]). 
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schankereli in view of Sauer.
In regards to claim 5, Schankereli discloses: the method of claim 1, see 102 rejection above. Schankereli does not explicitly disclose: aligning a suture capture portion of the suture with a first side of the first papillary muscle; extending the needle through a second side of the first papillary muscle into engagement with the suture capture portion; and retracting the needle through the first papillary muscle to draw the suture capture portion through the first papillary muscle. 
However, Sauer teaches in the same field of invention: a minimally invasive method for suturing papillary muscles (see Figs. 6A-6C), drawing a suture 102 (see Figs. 6A-6C) through papillary muscle 108 (see Figs. 6A-6C) using a needle 90A (see Figs. 6A-6C). Sauer further teaches: aligning a suture capture portion the portion of the suture in 96A (see Figs. 6A-6C, [0030]) of the suture 102 with a first side of the first papillary muscle 108, the suture capture portion is on side of 108; extending the needle 90A through a second side of the first papillary muscle 108 into engagement with the suture capture portion the portion of the suture in 96A (see Fig. 6B); and retracting the needle 90A through the first papillary muscle 108 to draw the suture capture portion the portion of the suture in 96A through the first papillary muscle 108 (see Fig. 6C). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schankereli to incorporate the teachings of Sauer and have a method of suturing further include: aligning a suture capture portion of the suture with a first side of the (see Figs. 6A-6C). 
In regards to claim 8, the combination of Schankereli and Sauer teaches: the method of claim 5, see 103 rejection above. Sauer further teaches: wherein aligning a suture capture portion the portion of the suture in 96A of the suture 102 with a first side of the first papillary muscle 108 comprises aligning an opening 96A of a bendable 16WO 2019/051379PCT/US2018/050210catheter 62 (see Figs. 1-12, 62 is bend therefore bendable, and is tube-like with a lumen, therefore a catheter) with the first side of the first papillary muscle 108, the opening 96A of the bendable catheter 62 holding the suture capture portion the portion of the suture in 96A.
In regards to claim 9, the combination of Schankereli and Sauer teaches: the method of claim 8, see 103 rejection above. Sauer further teaches: wherein the opening 96A of the bendable catheter 62 comprises a first opening 96A, wherein extending the needle 90A through a second side of the first papillary muscle 108 into engagement with the suture capture portion the portion of the suture in 96A comprises advancing the needle 90A from a second opening 92A (see Figs. 1-12, [0027]) of the bendable catheter 62 (see Figs. 6A-6B, the needle is advanced from 92A into 96A), the second opening  92A being aligned with the second side of the first papillary muscle 108.
In regards to claim 10, the combination of Schankereli and Sauer teaches: the method of claim 9, see 103 rejection above. Sauer further teaches: further comprising wrapping the bendable catheter 62 at least partially around the first papillary muscle 108 (see Figs. 6A-6C, the bent portion of 74 is wrapped at least partially around 108).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schankereli in view of Sauer as applied to claim 10 above, and further in view of Neustadter (US 20180311043 A1), herein referenced to as “Neustadter”.
  In regards to claim 11, the combination of Schankereli and Sauer teaches: the method of claim 10, see 103 rejection above. The combination of Schankereli and Sauer does not explicitly teach: further comprising engaging a distal end of the bendable catheter with a proximal portion of the bendable catheter while the bendable catheter is at least partially wrapped around the first papillary muscle.
However, in a similar field of invention, Neustadter teaches a method of improving cardiac function through drawing the papillary muscles (see Figs. 4A-4C) with a bendable catheter 406 (see Figs. 4A-4C) and a first papillary muscle 402 (see Figs. 4A-4C). Neustadter further teaches: further comprising engaging a distal end (see annotated Fig. 4A below) of the bendable catheter 406 with a proximal portion (see annotated Fig. 4A below) of the bendable catheter 406 while the bendable catheter is at least partially wrapped around the first papillary muscle 402 (see [0059], a loop is established with 406 therefore, it is bent just that a distal end is contacting a proximal portion).

    PNG
    media_image1.png
    957
    938
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Schankereli and Sauer to incorporate the teachings of Neustadter and have an method of suturing papillary muscles further include: further comprising engaging a distal end of the bendable catheter with a proximal portion of the bendable catheter while the bendable catheter is at least partially wrapped around the first papillary muscle. (see [0059]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771        

/DARWIN P EREZO/              Supervisory Patent Examiner, Art Unit 3771